DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “206” (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 3, 4, 12, and 13 are objected to because of the following informalities: 
- claim 3 and 12, “pooled attribute values” (line 2) should be – the pooled attributes [[values]] --.
- claim 4 and 13, before “attribute ratios” (line 1), should insert – pooled --.
Appropriate correction is required. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 10, and 19 recite an abstract idea of “extracting a transition rule from the time series information, using a processor, to characterize a cause of the anomalous behavior, using a temporal gradient boosting tree” (specification, paragraphs 0014-0016, evaluation, mental process).
Under step 2A, prong 2, the abstract idea is integrated into a practical application of “performing a corrective action responsive to the detected anomaly, prioritized by the cause of the anomalous behavior”.
Claims 1, 10, and 19, and their respective dependent claims 2-9, 11-18, and 20 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being obvious over Song et al. (US 2019/0243739) in view of Kullarni et al. (US 2020/0336499) and Xu et al. (US 2019/0095313).

Regarding claim 1, Song et al. discloses a method for detecting and responding to anomalous system behavior (Figs. 1, 2), comprising: 
detecting an anomaly (via 106, Fig. 1) in a cyber-physical system (102), based on a classification of time series information (anomalous behavior is determined according to top-ranked historical time series sequence in the ranked list, Abstract), from a plurality of sensors (104’s) that monitor the cyber-physical system (Fig. 1), as being anomalous (Abstract, lines 1-3);
using a processor (106/502), to characterize a cause of the anomalous behavior (paragraph 0053, lines 1-3; paragraph 0037, lines 4-9); and
performing a corrective action (216) responsive to the detected anomaly (214), prioritized by the cause of the anomalous behavior (216 automatically corrects anomalous behavior, paragraph 0037, lines 18-19, over other kind of behavior, paragraph 0037, lines 3-7).

However, Song et al. does not disclose extracting a transition rule from the time series information, using a processor, to characterize a cause of the anomalous behavior.

Kullarni et al. discloses extracting a transition rule from the time series information (extracting set of states for each device from time-series data, constructing state transition graphs, Abstract, lines 3-10), using a processor (Abstract, line 3), to characterize an anomalous behavior (Abstract, lines 13-16). From the anomalous behavior, one can characterize a cause of the anomalous behavior.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Song et al. with extracting a transition rule from the time series information using a processor as disclosed by Kullarni et al. for the purpose of characterizing a cause of the anomalous behavior.

Song et al. further does not disclose using a temporal gradient boosting tree to characterize a cause of the anomalous behavior.

Xu et al. discloses using a temporal gradient boosting tree to characterize an anomalous behavior (claim 3). From the anomalous behavior, one can characterize a cause of the anomalous behavior.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Song et al. with using a temporal gradient boosting tree as disclosed by Xu et al. for the purpose of characterizing a cause of the anomalous behavior.

Regarding claims 10 and 19, Song et al. further discloses a hardware processor (502), a memory (504) on a computer (106), configured to store a computer program product that, executed by the hardware processor (paragraph 0053, lines 9-10).

Regarding claims 5 and 14, Song et al. discloses the pooled attributes include multiple values of an attribute, processed by a maximizing pooling function (paragraph 0026, lines 20-23).

Regarding claims 9 and 18, while Song et al. does not disclose performing the corrective action is prioritized according to one or more sensors that are represented in the transition rule, Song et al. discloses a corrective action is performed according to one or more sensors detecting anomalous behavior (paragraph 0037, lines 18-19), the detected behaviors can include security intrusion event, dangerous environmental conditions, medical conditions (paragraph 0037, lines 7-9). It would have been obvious to prioritize these events. Accordingly, it would have been obvious to prioritize performing the corrective action according to one or more sensors that detect more dangerous anomalous behaviors.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Song et al. with prioritize performing the corrective action according to one or more sensors for the purpose of performing corrective action in response to the more dangerous or urgent event.

Claims 2-4, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Kullarni et al. and Xu et al. as applied to claim 1 above, and further in view of Kobayashi et al. (JP 6147060).

Regarding claims 2 and 11, Song et al. as modified by Kullarni et al. and Xu et al. discloses the claimed limitations as discussed above, except pre-processing the time series information to include pooled attributes.

Kobayashi et al. discloses pre-processing the time series information to include pooled attributes (for each attribute … aggregate value of attribute time series data, page 15, lines 24-25) for determining outliers (anomalies) (page 15, lines 25-26.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Song et al. as modified with processing the time series information to include pooled attributes as disclosed by Kobayashi et al. for the purpose of determining outliers (anomalies).

Regarding claims 3, 12, and 20, Song et al. as modified by Kullarni et al. and Xu et al. does not disclose determining pooled attribute values and pooled attribute ratios.

Kobayashi et al. discloses determining pooled attribute values (aggregate values of attribute time series data, page 15, lines 24-25) and pooled attribute ratios (ratios of attribute time-series data, page 15, lines 24-25).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Song et al. as modified with determining pooled attribute values and pooled attribute ratios as disclosed by Kobayashi et al. for the purpose of determining outliers (anomalies).

Regarding claims 4 and 13, Song et al. as modified by Kullarni et al. and Xu et al. does not disclose the attribute ratios include a ratio of a measured value of an attribute from a first time to a measured value of the attribute from a second time.

Kobayashi et al. discloses attribute ratios include a ratio of a measured value of an attribute from a first time to a measured value of the attribute from a second time (calculating a ratio of the aggregate value of the attribute time series data, from a first time, to the aggregate value of all attribute time series data, from second/other times, page 15, lines 24-26).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Song et al. as modified with a ratio of a measured value of an attribute from a first time to a measured value of the attribute from a second time as disclosed by Kobayashi et al. for the purpose of determining outliers (anomalies).

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Kullarni et al. and Xu et al. as applied to claim 1 above, and further in view of Wang et al. (CN 107479547).

Regarding claims 6 and 15, Song et al. as modified by Kullarni et al. and Xu et al. does not disclose the transition rule is a decision tree comprises the state transition rule that includes one or more temporal conditions.

Wang et al. discloses a transition rule is a decision tree (decision tree behavior decision comprises the state transition rule, Abstract, lines 3-5) that includes one or more temporal conditions (state transition, Abstract, lines 4-6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Song et al. as modified with a decision tree as disclosed by Wang et al. for the purpose of reaching the maximum reasonable behavior decision.

Regarding claims 7 and 16, Song et al. as modified by Kullarni et al. and Xu et al. does not disclose the one or more temporal conditions include an evaluation of a numerical value of an attribute as measured at multiple different times.

Wang et al. discloses the one or more temporal conditions include an evaluation of a numerical value of an attribute (data (quantity) sensed by sensors, Background of Technology, lines 4-6, is evaluated when evaluating action, Abstract, line 6) as measured at multiple different times (decision tree to be taken by evaluating the action, Abstract, line 6, basic mobile driving ability uses various sensors to realize sensing the current environment, Background of Technology, lines 4-6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Song et al. as modified with an evaluation of a numerical value of an attribute as measured at multiple different times as disclosed by Wang et al. for the purpose of understanding the current environment.

Regarding claims 8 and 17, Song et al. as modified by Kullarni et al. and Xu et al. does not disclose the transition rule further includes an evaluation of a categorical attribute.

Wang et al. discloses an evaluation of a categorical attribute (evaluating action, Abstract, line 6).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       August 23, 2022